Appellant, proceeding in his alleged right as property owner and taxpayer in the city of Phenix City, sought an injunction to restrain the mayor and council of the city "as now constituted under the aldermanic form of government from turning over any of the property, books, records, moneys or effects of said Phenix City to C. B. Gullatt" and others claiming to have been elected commissioners at an election in which the commission form of government was adopted for said city. The judge of the circuit court of Russell, sitting *Page 375 
as chancellor, dissolved a temporary injunction, which had been issued previously, and thereafter denied an application for the reinstatement thereof. On this appeal the orders and decrees aforestated are assigned for error.
The appeal was submitted along with another from the circuit court of Russell, State ex rel. Smith v. Gullatt et al.,118 So. 746,1 in which that court denied a writ of quo warranto by which this appellant sought to oust these appellees from office as commissioners. The merits of the matter in controversy are considered in an opinion and judgment of this date in the cause last above stated, to which we refer. From a consideration of the opinion in that cause, it will appear that appellant was not entitled to the writ of injunction, and therefore that there was no error in the orders and decrees now under review; this without regard to the mere method of procedure.
Affirmed.
ANDERSON, C. J., and THOMAS and BROWN, JJ., concur.
1 Ante, p. 371.